Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 1 of 6 PageID #: 194




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 CITIMORTGAGE, INC.                           :
                                              :
                       Plaintiff              :
                                              :
       v.                                     :                       C.A. No. 19-cv-00604-MSM
                                              :
 PAUL O. BOGHOSSIAN, III; DAVID M. BOGHOSSIAN;:
 DAVID M. BOGHOSSIAN, TRUSTEE OF THE          :
 ALEXANDER CHANDLER BOGHOSSIAN TRUST;         :
 DAVID M. BOGHOSSIAN, TRUSTEE OF THE          :
 ELIZABETH ALDEN BOGHOSSIAN TRUST; DAVID :
 M. BOGHOSSIAN, TRUSTEE OF THE CHRISTOPHER :
 CUSHMAN BOGHOSSIAN TRUST; DAVID M.           :
 BOGHOSSIAN, CUSTODIAN UNDER RHODE ISLAND:
 UNIFORM TRANSFERS TO MINORS ACT FOR          :
 ALEXANDER CANDLER BOGHOSSIAN; DAVID M. :
 BOGHOSSIAN, CUSTODIAN UNDER RHODE ISLAND:
 UNIFORM TRANSFERS TO MINORS ACT FOR          :
 CHRISTOPHER CUSHMAN BOGHOSSIAN;              :
 DAVID M. BOGHOSSIAN, CUSTODIAN UNDER         :
 RHODE ISLAND UNIFORM TRANSFERS TO MINORS :
 ACT FOR ELIZABETH ALDEN BOGHOSSIAN;          :
 AND JENNIFER C. BOGHOSSIAN                   :
                                              :
                        Defendants            :

                  OBJECTION TO MOTION TO ENLARGE DEADLINES

         Plaintiff CitiMortgage, Inc. (“Plaintiff”) objects to Defendants’ Emergency Motion to

 Enlarge Deadlines Set Forth in Scheduling Order (“Motion”) filed on February 12, 2021. The

 Motion does not provide good cause for a further extension of the date to close factual discovery

 and is simply the Defendants’ latest attempt to delay a lawful foreclosure of a mortgage that has

 been in default for nearly nine years – since July 1, 2012. Plaintiff respectfully requests that the

 Court deny the Motion. As grounds therefor, Plaintiff states the following:




 91327345v.2
Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 2 of 6 PageID #: 195




 A.      Defendant Repeatedly Delayed Discovery

         Throughout this case, the Defendants have not conducted discovery with a modicum of

 reasonable diligence. On March 9, 2020, after holding a Rule 16 Conference, this Court entered a

 standard six-month scheduling order that stated, “[f]actual Discovery to be completed by

 9/9/2020.” The parties’ initial disclosures were due on March 23, 2020, fourteen days after the

 Rule 16 Conference. See Fed. R. Civ. P. 26(a)(1)(C). Defendants did not provide their initial

 disclosures until June 29, 2020, more than three months after the Rule 16 Conference and only

 after repeated requests from undersigned counsel.

         On July 13, 2020, two weeks after receiving Defendants’ initial disclosures, Plaintiff served

 interrogatories and requests for production on Defendants. This Court had to extend the discovery

 deadline twice, on August 20, 2020 and again on October 1, 2020, because Defendants failed to

 timely respond to Plaintiff’s interrogatories and requests for production. In its October 1, 2020

 order, which extended the factual discovery deadline to December 9, 2020, this Court stated, “[t]he

 Court is Disinclined to Grant a Further Extension of this Deadline.” Defendants’ own delays in

 responding to the initial disclosures and Plaintiff’s discovery requests is the cause of the delay in

 this case of which they now complain.

 B.      Defendants Waited Eight Months Before Commencing Discovery

         In addition to delaying responses to Plaintiff’s discovery requests, Defendants delayed

 sending their own discovery requests. In the nearly eight months following the March 9, 2020,

 Rule 16 conference, Defendants conducted no discovery.1 For no explicable reason, Defendants

 waited until November 5, 2020, a mere 34 days before the twice-extended deadline for factual



 1
   As discussed below, Defendants made a request on June 28, 2020, that Plaintiff produce the
 original promissory note executed by the Defendants. This was the only attempt at discovery prior
 to November 5, 2020.


 91327345v.2
Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 3 of 6 PageID #: 196




 discovery, before sending interrogatories, requests for production, and requests for admissions to

 Plaintiff (“Discovery Requests”). A copy of the Discovery Requests with Plaintiff’s objections

 and responses is attached hereto as Exhibit A. Defendants’ eight-month delay in commencing

 discovery following the Rule 16 conference is sufficient grounds to deny another extension to

 Defendants.

 C.      Plaintiff Properly Responded to Defendants’ Discovery Requests

         Despite Defendants’ long delay in sending the Discovery Requests, Plaintiff fully

 responded, subject to proper objections, on January 5, 2021. Plaintiff has produced 3,107 bates-

 stamped pages of documentation concerning the Note and Mortgage, including the complete loan

 history dating back to 2009 (three years before the July 1, 2012 default). Plaintiff responded more

 than a month before the extended discovery deadline of February 14, 2021, giving Defendants

 sufficient time to review Plaintiff’s objections and seek the Court’s assistance if necessary.

         Defendants’ Discovery Requests contained numerous objectionable requests, including

 multiple requests seeking the engagement agreement and other communications between Plaintiff

 and the undersigned counsel and/or Harmon Law Offices, P.C. See, e.g., Interrogatory No. 22;

 and Requests for Production Nos. 21, 31, 50, 51. Numerous requests were confusing, vague, or

 overly broad, requiring objections to ensure that the Plaintiff’s responses thereto were accurate

 and complete. See, e.g., Interrogatory Nos. 8, 9, 10, 12, 17, 23, 24. Numerous requests sought

 historical information about the sale or possession of the Note (see, e.g., Interrogatory Nos. 4, 5,

 6, 7, 13, 15 and Requests for Production Nos. 23, 25-27, 31-42), even though there is no genuine

 dispute that (1) CitiMortgage is the mortgagee; (2) CitiMortgage holds the original promissory

 Note which is endorsed in blank; and (3) the Note is owned by M&T Bank f/k/a Hudson City

 Savings Bank, for whom CitiMortgage acts as an agent.




 91327345v.2
Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 4 of 6 PageID #: 197




 D.      Plaintiff Invited Defendants’ Counsel to View the Note – Without Response

         In addition, Plaintiff promptly responded to Defendants’ request that Plaintiff produce the

 original note executed by the Defendants.2 On June 28, 2020, before Defendants made any other

 discovery request, Defendants sent Plaintiff a request to inspect the original note executed by the

 Defendants. Plaintiff transferred the original promissory note to Locke Lord LLP on July 10,

 2020. The undersigned personally viewed the original note3 and created a high-quality color scan,

 which the undersigned sent to Defendants’ counsel via email twice, on July 13 and July 30, 2020.

 Defendants’ counsel did not identify any reason to doubt that the high-quality color scan of the

 note was in fact a scan of the original note. In an August 3, 2020 email, the undersigned invited

 Defendants’ counsel to come to Locke Lord’s office to view the note, but Defendants’ counsel did

 not respond to this invitation. After providing multiple opportunities for Defendants’ counsel to

 view the original note, and providing a high-quality color scan, the undersigned returned the note

 to Plaintiff on or about August 13, 2020.

         On January 28, 2021, Defendants’ counsel again requested that their potential expert

 witness be permitted to inspect the original note, after receiving a negative COVID-19 test result.

 Even though possession of the Note is irrelevant, Plaintiff promptly agreed on February 1, 2021 to

 allow Defendants’ counsel and a potential expert witness from out of state to view the Note, subject



 2
   The Rhode Island Supreme Court and the United States District Court of Rhode Island have
 repeatedly held that a mortgagee does not need to possess the note in order to foreclose on a
 property. Pimentel v. Deutsche Bank Nat’l Trust Co., 174 A.3d 740, 745 (R.I. 2017); Avedisian v.
 Select Portfolio Servicing, Inc., No. CV 16-654S, 2017 WL 6334123, at *5 (D.R.I. Aug. 29, 2017),
 report and recommendation adopted, No. CV 16-654 WES, 2017 WL 6343644 (D.R.I. Dec. 11,
 2017). However, Plaintiff agreed to produce the original note for discovery purposes.
 3
   This Court previously granted summary judgment on an affidavit from an attorney who viewed
 the original note. St. Amour v. Fed. Home Loan Mortg. Corp., 2020 WL 3964855, at *3 (D.R.I.
 July 13, 2020) (“a promissory note, being commercial paper, is self-authenticating under Federal
 Rule of Evidence 902(9), and need not be independently authenticated”).


 91327345v.2
Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 5 of 6 PageID #: 198




 to COVID-related office procedures at an agreed-upon date. Defendants’ counsel again did not

 respond to this invitation and did not propose any dates to conduct the inspection.

 E.      Defendants Made No Effort to Schedule Plaintiff’s Deposition in the Discovery Period

         Plaintiff repeatedly attempted to coordinate the deposition of the Plaintiff before the

 expiration of the discovery period. The undersigned emailed Defendants’ counsel on December

 21, 2020 to request the list of topics under Fed. R. Civ. P. 30(b)(6) and a date for the deposition in

 the first or second week of February. Defendants did not respond to the December 21, 2020 email.

 The undersigned again emailed Defendants’ counsel on January 18, 2021 to request a list of topics

 and proposed dates prior to the discovery deadline. Defendants’ counsel again did not respond

 and did not make any effort to schedule Plaintiff’s deposition within the discovery deadline.

 F.      All Relevant Discovery is Complete

         All relevant discovery in this matter is complete. The undisputed evidence will show that

 CitiMortgage has standing to foreclose because it is the mortgagee; that Defendants have defaulted

 on the subject mortgage by failing to make the payments due July 1, 2012, and all subsequent

 payments thereafter; that Plaintiff sent a notice of default in compliance with Paragraph 22 of the

 subject mortgage on July 11, 2019; and that Defendants have not cured the default. Thus, it is

 likely that this Court will enter appropriate orders of summary judgment in Plaintiff’s favor and

 order a foreclosure sale of the subject property.

         Being unable to dispute the material facts of this case, Defendants seek to run Plaintiff and

 this Court down a “rabbit hole of baseless suspicion” about topics that bear no relevance to the

 claims or proper defenses. Woods v. Wells Fargo Bank, N.A., 733 F.3d 349, 356 & n.6 (1st Cir.

 2013). The discovery period should properly close.

         WHEREFORE, Plaintiff respectfully requests that the Court deny the Motion.




 91327345v.2
Case 1:19-cv-00604-MSM-LDA Document 28 Filed 02/15/21 Page 6 of 6 PageID #: 199




                                                CITIMORTGAGE, INC.

                                                By its Attorneys,


                                                /s/ Jeffrey C. Ankrom
                                                Joseph A. Farside, Jr., Esq. (#7559)
                                                Krystle G. Tadesse, Esq. (#7944)
                                                Jeffrey C. Ankrom, Esq (#7663)
                                                LOCKE LORD LLP
                                                2800 Financial Plaza
                                                Providence, RI 02903
                                                (401) 274-9200
                                                (401) 276-6611 (fax)
                                                joseph.farside@lockelord.com
                                                krystle.tadesse@lockelord.com
                                                jeffrey.ankrom@lockelord.com

 Dated: February 15, 2021


                                  CERTIFICATE OF SERVICE

          I, the undersigned, hereby certify that on the 15th day of February, 2021, this document,
 filed through the ECF system, will be sent electronically to the registered participants as identified
 on the Notice of Electronic Filing (NEF), and paper copies will be mailed to those indicated as
 non-registered participants.

                                                                    /s/ Jeffrey C. Ankrom




 91327345v.2
